Mr. Justice Lawrence delivered the opinion of the Court: In this case, Kelsey, having bought a piece of land at a tax sale, sold and conveyed it to Mrs. Connell, a married woman, who conveyed it to the plaintiff, Scovil, her husband not j oining in the deed. After these conveyances were made, the land Was redeemed, and Kelsey received the redemption money from the connty clerk, and refuses to pay it over to the plaintiff. He did not assign the certificate of purchase, and it does not appear in the record what has become of it, but as he drew the redemption money, it is to be presumed he then presented and surrendered it. He now contends, through his counsel, that the right to the redemption money attaches to the certificate, and can be transferred only by its assignment, and that his deed conveyed only his contingent interest in the land. The distinction is not well founded. The purchaser at a tax sale, legally held and conducted, acquires an equitable interest in the land which, during the two.years, is represented by the right to the redemption money if paid, and a conveyance of the land will pass this equitable interest and the right to the money as completely, as between the parties, as an assignment of the certificate. If a deed were made to one person, and the certificate assigned to another, both innocent purchasers, the holder of the certificate may, with some reason, insist on a superior right to the redemption money. But, as against the grantor, we entertain no doubt of the superior right of his grantee. The only other question, is the admissibility "of the deed of Mrs. Connell to plaintiff. "We have decided in the case of Cole v. Van Riper, 44 Ill. 58, that the law of 1861 does not enable a married woman to convey her real estate without joinder by her husband in the deed. The deed to Mrs. Connell gave her an equitable interest in the land which entitled her to the redemption money when paid, as against her grantor; but her deed did not pass that equitable interest to the plaintiff, and as a consequence, did not pass the right to the redemption money. The suit should have been brought by Mrs. Connell and her husband. The Circuit Court • committed no error in excluding this deed, and the judgment must be affirmed. , Judgment affirmed.